Citation Nr: 0801851	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  98-14 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for chronic post-traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from July 1945 to July 1947; 
from March 1948 to June 1954; from June 1956 to June 1960; 
and from March 1961 to March 1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a  May 1998 rating decision of the 
Cleveland, Ohio, Regional Office (RO) which determined that 
new and material evidence has not been received to reopen the 
veteran's claims of entitlement to service connection for 
chronic post-traumatic stress disorder (PTSD), a chronic skin 
disorder claimed as the result of Agent Orange exposure, and 
chronic rectal carcinoma residuals with a colostomy and 
denied a compensable disability evaluation for the veteran's 
left kidney nephrolithotomy residuals.  In June 2002, the 
Board determined that new and material evidence had not been 
received to reopen the veteran's claims of entitlement to 
service connection for both a chronic skin disorder claimed 
as the result of Agent Orange exposure and chronic rectal 
carcinoma residuals with a colostomy; denied an increased 
evaluation for his left kidney nephrolithotomy residuals; and 
determined that additional development of the issue of 
whether new and material evidence had been received to reopen 
his claim of entitlement to service connection for chronic 
PTSD was required.  In August 2003, the Board remanded the 
issue of whether new and material evidence had been received 
to reopen the veteran's claim of entitlement to service 
connection for chronic PTSD to the RO for additional action.  

In May 2006, the veteran submitted a Motion to Advance on the 
Docket.  In June 2006, the Board granted the veteran's 
motion.  In June 2006, the Board determined that new and 
material evidence had been received to reopen the veteran's 
claim for service connection for chronic PTSD and remanded 
the issue of service connection to the RO for additional 
action.  


FINDINGS OF FACT

1.  The veteran served in Korean and Vietnam Wars.  He was 
awarded the Combat 


Infantryman Badge as the result of his Korean War service.  

2.  The veteran was not diagnosed with chronic PTSD during 
active service or at any time thereafter.  


CONCLUSION OF LAW

Chronic PTSD was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.326(a) 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's claim of entitlement to service connection for 
chronic PTSD, the Board observes that the RO issued VCAA 
notices to the veteran in February 2004, November 2004, July 
2006, August 2006, and August 2007 which informed him of the 
evidence generally needed to support a claim of entitlement 
to service connection and the assignment of an evaluation and 
effective date for an initial award of service connection; 
what actions he needed to undertake; and how the VA would 
assist him in developing his claim.  Such notice effectively 
informed him of the need to submit any relevant evidence in 
his possession.  

The VA has attempted to secure all relevant documentation.  
The veteran has been afforded multiple VA examinations for 
compensation purposes.  The examination reports are of 
record.  The veteran was afforded a hearing before a VA 
hearing officer.  The hearing transcript is of record.  All 
relevant facts have been developed to the extent possible.  
There remains no issue as to the substantial completeness of 
the veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2007).  

Notwithstanding the deficient notice given the veteran, the 
Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision as a 
preponderance of the evidence is against the veteran's claim 
and the notice deficiencies are thus rendered moot.  Any duty 
imposed on the VA, including the duty to assist and to 
provide notification, has been met.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Sanders v. Nicholson, 487 F.3d 881 (C.A. Fed. 2007).  


II.  Service Connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2007).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2007); a link, established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f) (2007).  
The veteran's service medical records make no reference to 
chronic PTSD.  The veteran's service personnel records 
indicate that he served in both the Korean and the Vietnam 
Wars.  He was awarded the Combat Infantryman Badge (CIB) as 
the result of his service in the Korean War.  

In a September 1985 written statement, the veteran advanced 
that he had served in the Korean and the Vietnam Wars; was 
awarded the CIB as the result of his Korean War service; 
served as a cook attached to a helicopter unit in Vietnam; 
and his unit in Vietnam came under constant enemy fire.  

In his March 1994 application to reopen his claim of 
entitlement to service connection for chronic PTSD, the 
veteran related that he had helped to recover downed 
helicopters in the Republic of Vietnam.  

VA clinical documentation dated in April 2001 and September 
2002 states that veteran was screened for PTSD and his "PTSD 
screen was positive."  

At a September 2006 VA examination for compensation purposes, 
the veteran was noted to have received the CIB.  He was not 
diagnosed with any psychiatric disorder.  The VA examiner 
commented that "I cannot in good conscience render a 
diagnosis of PTSD.  

At a September 2007 VA examination for compensation purposes, 
the veteran was not diagnosed with any psychiatric disorder.  
The VA examiner commented that "I did not find his 
symptomatology to be consistent with PTSD."  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  The veteran's service personnel records indicate 
that he was awarded the CIB as the result of his actions 
during the Korean War.  Therefore, the veteran's 
participation in combat has been established.  38 C.F.R. 
§ 3.304(f) (2007).  However, chronic PTSD was not shown 
during active service or at any time thereafter.  The reports 
of VA examinations for compensation purposes dated in 
September 2006 and September 2007 convey that neither PTSD 
nor any other chronic acquired psychiatric disorder was 
diagnosed.  No competent medical professional has diagnosed 
the veteran with PTSD.  In the absence of evidence of current 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

The veteran's claim for service connection is supported 
solely by his accredited representative's written statements 
and his own written statements on appeal.  Such evidence is 
insufficient to establish a diagnosis of PTSD.  Therefore, 
the Board concludes that service connection for chronic PTSD 
is not warranted.  


ORDER

Service connection for chronic PTSD is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


